FOX, J.
The indictment in this case is substantially the same as in State v. Rosenblatt, reported in 185 Mo. 114. It may be said that this indictment charges more than one separate and distinct offense in one count.
It is unnecessary for this court to say that, upon the record before us, this joining of two or more offenses in one count would subject it to successful attack by motion to quash or demurrer, or that defendant could have compelled the State to elect upon which charge it would proceed. It is sufficient to say that no such steps were taken in the trial court, and objections of that character are not open for examination for the first time in this court. [State v. Fox, 148 Mo. 517, and cases cited; 1 Bishop’s New Crim. Proc., sec. 442.]
There was a plea of guilty to the charges contained in the indictment, and judgment upon that plea.
Adopting the views expressed in the Rosenblatt case, the judgment of the trial court should be affirmed, and it is so ordered.
Gantt, P. J., concurs; Burgess, J., absent.